~JO.    89-441

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                              1990




IN RE THE PARRIAGE OF
ANN ELIZABETH GREGORY THOMSEN,
                     petitioner and Respondent,
       and
CHRIS ARTHUR THOMSEN,
                     Respondent and Appellant.




APPEAL FROM:         District Court of the Thirteenth Judicial District,
                     In and for the County of Yellowstone,
                     The Honorable Russell ~ i l l n e r ,Judge presiding.

COUNSEL OF RECORD:
       For Appellant:
                     Linda L. ~ a r r i s ;Harris    li   Ventrell, ~illinqs,Montana
       For Respondent:

                     ~irginiaA. Bryan; Wright, Tolliver             &   Guthals, ~illings,
                     Montana




               k--
                                              Submitted on ~ r i e f s : Dec. 2 1 ,   1989

                                                ~ecided: February 15, 1990
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     Chris Arthur Thomsen appeals from the restrictions on his
visitation with his minor child in this modification of a dissolu-
tion of marriage entered in the Thirteenth Judicial District,
Yellowstone County.
     On reviewing the record, the Court concludes that substantial
evidence supports the finding that a psychologist testified that
unsupervised visitation without treatment of Chris would seriously
endanger the child's physical and emotional health;   Further, the
record supports the District Court's conclusion that visitation,
absent alcohol abuse evaluation and mental health counseling for
Chris, would place the child in an unnecessarily hazardous setting.
We hold that substantial evidence supports the restriction of
visitation rights under 5 40-4-217(1), MCA.
     Affirmed.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.
We concur: